Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 05/31/2022.
Claims 1-24 are pending.
Claims 1-2, 4, 6-20 are amended.
Claims 21-24 are new. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner. 
Remarks
	Applicant’s arguments (“Remarks”) filed on 05/31/2022 have been considered, however, they are unpersuasive. 
Wang teaches sending, by the management service function apparatus to the first management function apparatus, first description information of the first management service, wherein the first description information comprises provider description information of the first management service (Wang ¶ [0084], “the network node can get the address information of the service instance [provider description information, where the service instance is the provider of description information about itself] and include at least the address information of the service instance in the discovery result.”; see also Fig. 4, step 411 & ¶ [0064], NF registers with NRF and provides its IP address in the profile, therefore, the registering NF [first management service] is a provider of the description information about itself– see Applicant’s Specification ¶ [0034], “the provider description information of the first management service is used to indicate a provider of the description information of the first management service”).
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No. US 2021/0385286 A1) in view of Park (Pub. No. US 2020/0037386 A1).

Regarding claim 1, Wang teaches a management service management method comprising: sending, by a first management function apparatus to a management service function apparatus, a management service query request comprising management service requirement information, wherein the management service requirement information comprises at least one first requirement information of an operation, second requirement information of a managed object, or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); receiving, by the management service function apparatus from the first management function apparatus, the management service query (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer); determining, by the management service function apparatus, a first management service corresponding to the management service requirement information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer); sending, by the management service function apparatus to the first management function apparatus, first description information of the first management service, wherein the first description information comprises third description information of the managed object (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]) and provider description information of the first management service (Wang ¶ [0084], “the network node can get the address information of the service instance [provider description information, where the service instance is the provider of description information about itself] and include at least the address information of the service instance in the discovery result.”; see also Fig. 4, step 411 & ¶ [0064], NF registers with NRF and provides its IP address in the profile, therefore the registering NF is a provider of the description information of the first management service/itself – see Applicant’s Specification ¶ [0034], “the provider description information of the first management service is used to indicate a provider of the description information of the first management service”); and 3Atty. Docket No. 4747-89300 (85907292US07)receiving, by the first management function apparatus from the management service function apparatus, the first description information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer).
Wang does not explicitly teach a discovery result that provides second description information of the operation.
However, in analogous art of service discovery, Park teaches a discovery result that provides second description information of the operation (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

Regarding claim 2, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches  receiving, by the management service function apparatus from a second management function apparatus, a management service registration request comprising the first description information (Wang Fig. 4, registration request occurs before discovery request; see also ¶ [0064], “NF service provider 204 [second management function apparatus] such as the UDM 108 may send a NF registration request message to the NRF”).

Regarding claim 3, Wang and Park teach the management service management method of claim 2. Wang furthermore teaches sending, by the management service function apparatus to the first management function apparatus, an identifier of the first management service when the management service registration request comprises the identifier (Wang ¶ [0065], registration request includes “NF type, a FQDN or IP address of a NF”; see also ¶ [0084], the discovery result includes address information of the service instance; see also ¶ [0088], the discovery result is transmitted from the network node to the service consumer).

Regarding claim 4, Wang and Park teach the management service management method of claim 2. Wang furthermore teaches wherein after receiving the management service registration request, the method further comprises: 4Atty. Docket No. 4747-89300 (85907292US07)allocating, by the management service function apparatus, an identifier of the first management service to the first management service and sending, by the management service function apparatus to the first management function apparatus, the identifier (Wang ¶ [0066], “the NRF 202 may construct identification information or naming information for a NF/service instance according to a mobile network operator (MNO) configuration or policy.”; see also ¶ [0084], the discovery result includes address/identification information of the service instance; see also ¶ [0088], the discovery result is transmitted from the network node to the service consumer).

Regarding claim 5, Wang and Park teach the management service management method of claim 3. Wang furthermore teaches receiving, by the management service function apparatus from the second management function apparatus, a management service update request comprising the identifier and update information of the first management service, wherein the update information comprises a piece of information from the first description information (Wang ¶ [0082], address information of the service instance is updated – Examiner notes that the secondary art of record Park also teaches this limitation at ¶ [0390], “UE may update its own registration with the network in order to periodically maintain reachability”).

Regarding claim 6, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches wherein the first description information further comprises fourth description information of the management data, user description information of the first management service, version description information of the first management service, or state description information of the first management service (Wang ¶ [0072], priority can indicate availability/load of instance which is state description).

Regarding claim 7, Wang and Park teach the management service management method of claim 1. 
Wang does not explicitly teach wherein the second description information comprises operation indication information or first operation information, wherein the operation indication information indicates the first operation information, wherein the operation indication information comprises a type of the first management service. wherein the type comprises a lifecycle management service, a fault management service, or a performance management service, wherein second operation information indicated by the lifecycle management service comprises creating the managed object, deleting the managed object, querying the managed object, modifying the managed object, subscribing to a first notification, unsubscribing from the first notification, notifying creation of the managed object, notifying deletion of the managed object, or notifying modification of an attribute value of a-the managed object, wherein third operation information indicated by the fault management service comprises of reading an alarm list, subscribing to an alarm notification, unsubscribing from ai-the alarm notification, notifying a new alarm, notifying rebuilding of the alarm list, notifying an alarm change, acknowledging an alarm, clearing the alarm, notifying a state change, notifying alarm clearance, or unacknowledging the alarm, and wherein fourth operation information indicated by the performance management service comprises of creating a measurement job, stopping the measurement job, reading the measurement job, notifying file preparation, reading an available file, notifying a file preparation error, subscribing to a second notification, or unsubscribing from the second notification.
However, in analogous art of service discovery, Park teaches wherein the second description information comprises operation indication information or first operation information, wherein the operation indication information indicates the first operation information, wherein the operation indication information comprises a type of the first management service. wherein the type comprises a lifecycle management service, a fault management service, or a performance management service, wherein second operation information indicated by the lifecycle management service comprises creating the managed object, deleting the managed object, querying the managed object, modifying the managed object, subscribing to a first notification, unsubscribing from the first notification, notifying creation of the managed object, notifying deletion of the managed object, or notifying modification of an attribute value of a-the managed object, wherein third operation information indicated by the fault management service comprises of reading an alarm list, subscribing to an alarm notification, unsubscribing from ai-the alarm notification, notifying a new alarm, notifying rebuilding of the alarm list, notifying an alarm change, acknowledging an alarm, clearing the alarm, notifying a state change, notifying alarm clearance, or unacknowledging the alarm, and wherein fourth operation information indicated by the performance management service comprises of creating a measurement job, stopping the measurement job, reading the measurement job, notifying file preparation, reading an available file, notifying a file preparation error, subscribing to a second notification, or unsubscribing from the second notification (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [first operation information]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

Regarding claim 8, Wang and Park teach the management service management method of claim 1. Wang furthermore teaches wherein the third description information comprises a type of the managed object, a name of the managed object, or a configuration attribute of the managed object, and wherein the type comprises at least one of a network slice, a sub-network, a network function, a type of the network slice, a type of the sub-network, or a type of the network function (Wang ¶ [0084], discovery result includes the address information of the service instance [configuration attribute] and identification information [name of the managed object] of the service instance”; see also ¶ [0064], “NF profile may include NF type, a FQDN or IP address of a NF, names of supported services, endpoint information of instance(s) of each supported service, and other service parameters”).

Regarding claim 9, Wang and Park teach the management service management method of claim 6. Wang furthermore teaches wherein the fourth description information comprises network performance data or network fault data (Wang ¶¶ [0071]-[0072], a discovery result sorts instances based on load/reachability).

Regarding claim 10, Wang teaches a management service function apparatus, comprising: a memory coupled to the processor (Wang Fig. 7, memory 702 & ¶ [0098]) configured to store instructions (Wang Fig. 7, computer program codes 703 & ¶ [0098]); and a processor (Wang Fig. 7, processor 701 & ¶ [0098]) coupled to the memory and configured to execute the instructions to cause the management service function apparatus to: receive, from a first management function apparatus, a management service query request comprising management service requirement information, wherein the management service requirement information comprises at least one of first requirement information of an operation, second requirement information of a managed object, or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); determine a first management service corresponding to the management service requirement information (Wang ¶ [0084], “network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request. For example, the network node may find that the service instance as described in blocks 502 and 504 is able to provide the service. Then, the network node can get the address information of the service instance and include at least the address information of the service instance in the discovery result. Optionally, the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer); and send, to the first management function apparatus, first description information of the first management service, wherein the first description information comprises third description information of the managed object (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]; see also ¶ [0050], NRF provides discovery result to requester NF instance), and provider description information of the first management service (Wang ¶ [0084], “the network node can get the address information of the service instance [provider description information, where the service instance is the provider of description information about itself] and include at least the address information of the service instance in the discovery result.”; see also Fig. 4, step 411 & ¶ [0064], NF registers with NRF and provides its IP address in the profile, therefore the registering NF is a provider of the description information of the first management service/itself – see Applicant’s Specification ¶ [0034], “the provider description information of the first management service is used to indicate a provider of the description information of the first management service”).
Wang does not explicitly teach a discovery result that provides second description information of the operation.
However, in analogous art of service discovery, Park teaches a discovery result that provides second description information of the operation (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

Wang and Park teach all the limitations of claims 11-18 as asserted above with regard to claims 2-9, respectively.

Regarding claim 19, Wang teaches a management function apparatus, comprising: a memory configured to store instructions (Wang Fig. 7, memory 702 & ¶ [0098]); and a processor (Wang Fig. 7, processor 701 & ¶ [0098]) coupled to the memory and configure to execute the instructions to cause the management function apparatus to:11Atty. Docket No. 4747-89300 (85907292US07) send, to a management service function apparatus, a management service query request comprising management service requirement information, wherein the management service requirement information comprises at least one of first requirement information of an operation, second requirement information of a managed object, or third requirement information of management data (Wang ¶ [0084], “network node may receive a discovery request for a service [query with information of an operation/service that will be provided by a service instance] from a service consumer and generate a discovery result based at least in part on the discovery request”; see also ¶ [0050], NRF [management service function] receives discovery request from a NF/Service Consumer [first management function]; see also ¶ [0005]-[0006] for background); and receive (Wang ¶ [0050], NRF receives discovery request from a NF/Service Consumer and provides information of the discovered instance back to the Service Consumer), from the management service function apparatus, first description information of a first management service, wherein the first description information comprises third description information of the managed object corresponding to the first management service (Wang ¶ [0084], “the discovery result may further comprise the identification information of the service instance.”; see also ¶ [0092]), and provider description information of the first management service (Wang ¶ [0084], “the network node can get the address information of the service instance [provider description information, where the service instance is the provider of description information about itself] and include at least the address information of the service instance in the discovery result.”; see also Fig. 4, step 411 & ¶ [0064], NF registers with NRF and provides its IP address in the profile, therefore the registering NF is a provider of the description information of the first management service/itself – see Applicant’s Specification ¶ [0034], “the provider description information of the first management service is used to indicate a provider of the description information of the first management service”).
Wang does not explicitly teach a discovery result that provides second description information of the operation.
However, in analogous art of service discovery, Park teaches a discovery result that provides second description information of the operation (Park ¶¶ [0625]-[0627], NRF response message includes AMF capabilities [description information of the operation corresponding to the first management service]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to teach transmitting a discovery response message with capabilities information because it allows for selection of the most suitable network function based on the received capabilities. Park ¶ [0627], “Based on the information about registered NFs and required capabilities, a target AMF is selected by the initial AMF.” 

Wang and Park teach the limitations of claim 20 as asserted above with regard to claim 5. 

Regarding claim 21, Wang and Park teach the management service management method of claim 7. Wang furthermore teaches wherein the second operation information comprises creating the managed object (Wang ¶ [0066], “the NRF 202 may construct identification information or naming information for a NF/service instance according to a mobile network operator (MNO) configuration or policy”).

Regarding claim 22, Wang and Park teach the management service management method of claim 7. 
Wang does not explicitly teach wherein the third operation information comprises reading an alarm list (Wang ¶ [0066], “the NRF 202 may construct identification information or naming information for a NF/service instance according to a mobile network operator (MNO) configuration or policy”).
However, Park teaches wherein the third operation information comprises reading an alarm list (Park ¶ [0297], “NF_B notifies interested NF(s) that have subscribed to NF services of the results of the NF services.” – NF_B must read an alarm list to notify subscribed NFs)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and Park to utilizing notifications to “notif[y] interested NF(s) that have subscribed to NF services of the results of the NF services.” Park ¶ [0297].

Regarding claim 23, Wang and Park teach the management service management method of claim 7. Wang furthermore teaches wherein the fourth operation information comprises creating a measurement job (Wang ¶ [0045], “a terminal device may also be called an IoT device and represent a machine or other device that performs monitoring, sensing and/or measurements etc., and transmits the results of such monitoring, sensing and/or measurements etc. to another terminal device and/or a network equipment”).

Regarding claim 24, Wang and Park teach the management service management method of claim 7. Wang furthermore teaches wherein the type comprises the network slice (Wang ¶¶ [0066] & [0077] slice information is taught).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/30/2022